IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,503-01


                       EX PARTE ZANTAR LADON KELLY, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W13-00158-S(A) IN THE 282ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to ten years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Kelly v. State, No. 05-14-00638-CR (Tex. App.—Dallas Nov. 6, 2015) (not designated

for publication).

        Applicant contends, among other things, that he is actually innocent. Applicant has alleged

facts that, if true, might entitle him to relief. Ex parte Tuley, 109 S.W.3d 388, 393 (Tex. Crim. App.

2002). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
                                                                                                      2
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that he is actually innocent. The court shall make specific findings addressing the credibility

of the statements Applicant attributes to the complainant’s mother, which are attached to the writ

application as an exhibit. The court shall make specific findings determining whether the statement

is newly discovered evidence that establishes Applicant’s innocence by clear and convincing

evidence. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: May 1, 2019
Do not publish